Case 2:20-cv-11581-KM-ESK Document 108 Filed 03/17/21 Page 1 of 4 PageID: 12217




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



    TOSHISADA ONISHI,                           Case No. 20–cv–11581–KM–ESK

              Plaintiff,

         v.                                                   ORDER

    RACHEL ELLEN HOUSE, et al.,

              Defendants.


   KIEL, U.S.M.J.

        PLAINTIFF Toshisada Onishi (Onishi) having eight motions or
   applications for different forms of relief pending; and the Court presuming the
   parties are familiar with this case and its background, and shall therefore not
   restate all of Onishi’s claims here; and whereas,

        1.    Onishi filed an amended motion for leave to file an amended complaint
   (Amended Motion For Leave). (ECF No. 95.) As no defendant has appeared,
   and as the Amended Motion For Leave is in compliance with Federal Rule of Civil
   Procedure (Rule) 15 and Local Civil Rule (Local Rule) 15.1, the Amended Motion
   For Leave is granted.

        2.   As a result of the Court’s determination as to the Amended Motion For
   Leave, Onishi’s first motion for leave to file an amended complaint (First Motion
   For Leave) (ECF No. 91) is denied as moot.

        3.    Onishi’s “Motion for Clarification seeking … clarification as to whether
   or not … such other and further relief as … this Honorable Court … deems just
   and proper … claimed in the pro se complaint (DE 1 at 28) include [sic] any relief
   and remedy under any applicable law and rule without seeking this Honorable
   Court’s leave to amend pro se complaint (DE 1)” (Motion For Clarification) (ECF
   No. 96 p. 1) is denied as moot. Onishi filed—and the Court has addressed—the
   Amended Motion For Leave. In any event, the Court lacks the authority to issue
   what would be, in effect, an advisory opinion. See Jones v. Crisis Intervention
   Servs., 686 F.App’x 81, 82 n.3 (3d Cir. 2017) (advising a District Court to refrain
   from “opin[ing] on [a] motion to quash subpoenas—a motion that it correctly
   recognized was moot—[filed by] a prolific litigant,” and holding “[w]hatever the
Case 2:20-cv-11581-KM-ESK Document 108 Filed 03/17/21 Page 2 of 4 PageID: 12218




   District Court’s motivation, we note for future reference that it … may not render
   an advisory opinion”); Hightower v. United States, No. 09-05813, 2010 WL
   174836, at *2 (D.N.J. Jan. 13, 2010) (holding a court “may not give legal advice,
   rule on hypothetical future events, or issue advisory opinions”).

         4.   Onishi’s amended motion for declaratory judgment upon the original
   complaint (Amended Motion For Declaratory Judgment) (ECF No. 86) is denied
   without prejudice, as the pleading upon which Onishi seeks such relief is no
   longer the operative pleading. (See ECF No. 86-3 pp. 9–10 (Onishi seeking such
   relief based on the alleged “undisputed material facts in the pro se complaint (DE
   1 at 3–24),” which refers to the original complaint); id. pp. 14–15 (Onishi seeking
   the same).)

        5.    Onishi’s motion pursuant to Rule 55(b) for entry of default judgment
   as to the original complaint (Motion For Default Judgment) (ECF No. 83) is
   denied without prejudice, as the pleading upon which Onishi seeks such relief is
   no longer the operative pleading. (See id. p. 1 (Onishi seeking “Default
   Judgment against Defendant Rachel Ellen House with the undisputed facts of
   this action (DE 1),” which refers to the original complaint; ECF No. 83-2 p. 2
   (Onishi seeking entry of default judgment based upon the original complaint);
   ECF No. 83-3 pp. 5–6 (Onishi seeking the same).) In addition, the Court notes
   “the proper procedure for obtaining a default judgment … require[s] [a party] to
   seek entry of default by the Clerk under [Rule] 55(a) before seeking a default
   judgment in the District Court under Rule 55(b).” Shipman v. Talley, 629
   F.App’x 199, 202 n.4 (3d Cir. 2015); see also Husain v. Casino Control Comm’n,
   265 F.App’x 130, 133 (3d Cir. 2008) (holding the “entry of default by the Clerk
   under [Rule] 55(a) constitutes a general prerequisite for a subsequent default
   judgment under Rule 55(b)”); Nationwide Mut. Ins. Co. v. Starlight Ballroom
   Dance Club, Inc., 175 F.App’x 519, 521 n.1 (3d Cir. 2006) (holding that before a
   default judgment is obtained under Rule 55(b), there must be an entry of default
   under Rule 55(a)). Onishi has neither requested nor secured the entry of default
   against defendants in this case from the Clerk of the Court before filing the
   Motion For Default Judgment. As a result, the Motion For Default Judgment
   would also be denied as premature. See Jayme v. United States, No. 10-03248,
   2011 WL 195566, at *2 (D.N.J. Jan. 19, 2011) (holding a plaintiff’s “pro se status
   does not free him from compliance with the Federal Rules of Civil Procedure”).

         6.   Onishi’s motion for an extension of time to file additional documents
   in support of the Motion For Default Judgment (Extension Motion) (ECF No. 101)
   is consequently denied as moot.




                                           2
Case 2:20-cv-11581-KM-ESK Document 108 Filed 03/17/21 Page 3 of 4 PageID: 12219




         7.   The Court interprets Onishi’s application for the assistance of the
   United States Department of Justice (Application For Assistance) (ECF No. 102)
   to not seek any relief directly from the Court, as the Application For Assistance
   “requests that the Department of Justice to investigate [sic] and initiate” certain
   matters. (ECF No. 102 p. 3.) If Onishi is seeking some form of relief from the
   Court in the Application For Assistance, then Onishi must file a proper motion
   for such relief that is addressed to the Court and is in accordance with the Rules
   and the Local Rules. As a result, the Application For Assistance is
   administratively terminated without prejudice to the extent it may be interpreted
   to be a pending motion.

        8.    Onishi’s “application for a writ of body attachment” (Writ Application)
   (ECF No. 94) pursuant to Rule 64 and N.J.S.A. 2A:26-2 (State Statute) is denied.
   The Court interprets the Writ Application to be seeking to “seiz[e] Defendant
   House” pursuant to the State Statute. (ECF No. 94 p. 1.) But the State Statute
   only applies “against the property, real and personal, of any defendant.”
   N.J.S.A. 2A:26-2. As such, the State Statute is inapplicable because Onishi
   seeks to effect a physical arrest of a defendant’s person. Furthermore, Onishi
   argues in support of the Writ Application that “Defendant House defaulted in this
   action by failing to timely file any responsive pleading or answer by the deadline
   of February 19, 2021, the facts in the Complaint (DE 1) … are not disputed at all
   and must be accepted as true.” (ECF No. 94-2 pp. 6–7; see also id. p. 8 (Onishi
   arguing the same).) However, as previously noted, the original complaint which
   Onishi cites in the Writ Application is no longer the operative complaint, and thus
   Onishi cannot seek relief based on the allegations set forth therein.
   Additionally, Onishi has failed to seek entry of default against the defendants
   pursuant to Rule 55(a), and thus Onishi is barred from seeking any relief
   premised upon the entry of default against the defendants at this juncture. The
   Court also notes Onishi did not abide by the Rules or the Local Rules concerning
   motion practice in support of the Writ Application, which Onishi must do in the
   future when seeking relief from the Court.

        9.    The Court also reminds Onishi to use the proper caption on his filings.
   Several of the notices of motion have the wrong caption. (See ECF Nos. 91, 95,
   96, 101.)

             Accordingly,

             IT IS on this 17th day of March 2021        ORDERED that:

         1.   The Amended Motion For Leave (ECF No. 95) is GRANTED. Onishi
   is directed to separately file a clean, unmarked copy of his amended complaint by


                                           3
Case 2:20-cv-11581-KM-ESK Document 108 Filed 03/17/21 Page 4 of 4 PageID: 12220




   March 31, 2021. Onishi is directed to refrain from engaging in any further
   motion practice until after the amended complaint has been filed.

       2.   The First Motion For Leave (ECF No. 91), the Motion For Clarification
   (ECF No. 96), and the Extension Motion (ECF No. 101) are DENIED as moot.

       3.   The Motion For Default Judgment (ECF No. 83) and the Amended
   Motion For Declaratory Judgment (ECF No. 86) are DENIED without prejudice.

        4.   The Writ Application (ECF No. 94) is DENIED.

      5.  The  Application For Assistance (ECF                      No.    102)     is
   ADMINISTRATIVELY TERMINATED without prejudice.

        6.    The Clerk of the Court is directed to terminate ECF Nos. 83, 86, 91, 94,
   95, 96, 101, and 102.


                                                  /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE




                                           4
